
      
        COUNCIL ON ENVIRONMENTAL QUALITY
        40 CFR Parts 1500, 1501, 1502, 1503, 1504, 1505, 1506, 1507, and 1508
        [Docket No. CEQ-2018-0001]
        RIN 0331-AA03
        Update to the Regulations for Implementing the Procedural Provisions of the National Environmental Policy Act
        
          AGENCY:
          Council on Environmental Quality (CEQ).
        
        
          ACTION:
          Advance notice of proposed rulemaking; extension of comment period.
        
        
          SUMMARY:
          On June 20, 2018, the Council on Environmental Quality (CEQ) published an advance notice of proposed rulemaking (ANPRM) titled “Update to the Regulations for Implementing the Procedural Provisions of the National Environmental Policy Act.” The CEQ is extending the comment period on the ANPRM, which was scheduled to close on July 20, 2018, for 31 days until August 20, 2018. The CEQ is making this change in response to public requests for an extension of the comment period.
        
        
          DATES:
          Comments should be submitted on or before August 20, 2018.
        
        
          ADDRESSES:

          Submit your comments, identified by docket identification number CEQ-2018-0001 through the Federal eRulemaking portal at https://www.regulations.gov. Follow the online instructions for submitting comments. Once submitted, comments cannot be edited or removed from https://www.regulations.gov. CEQ may publish any comment received to its public docket. Do not submit electronically any information you consider to be Confidential Business Information (CBI) or other information whose disclosure is restricted by statute. Multimedia submissions (e.g., audio, video) must be accompanied by a written comment. The written comment is considered the official comment and should include discussion of all points you wish to make.
          Comments may also be submitted by mail. Send your comments to: Council on Environmental Quality, 730 Jackson Place NW, Washington, DC 20503, Attn: Docket No. CEQ-2018-0001.
        
        
          FOR FURTHER INFORMATION CONTACT:
          Edward A. Boling, Associate Director for the National Environmental Policy Act, Council on Environmental Quality, 730 Jackson Place NW, Washington, DC 20503. Telephone: (202) 395-5750.
        
      
      
        SUPPLEMENTARY INFORMATION:

        On June 20, 2018, CEQ published an ANPRM titled “Update to the Regulations for Implementing the Procedural Provisions of the National Environmental Policy Act” in the Federal Register (83 FR 28591). The original deadline to submit comments was July 20, 2018. This action extends the comment period for 31 days to ensure the public has sufficient time to review and comment on the ANPRM. Written comments should be submitted on or before August 20, 2018.
        
          Mary B. Neumayr,
          Chief of Staff, Council on Environmental Quality.
        
      
      [FR Doc. 2018-14821 Filed 7-10-18; 8:45 am]
      BILLING CODE 3225-F8-P
    
  